Cooper, J.,
delivered the opinion of the court.
The appellee was entitled to share with the appellants the proceeds of the land. It was bound by an equitable mortgage for the notes upon which both the judgments were rendered, and the fact that the appellants’ judgment was first rendered did not entitle them to appropriate the whole of the security to its payment. The maker of the notes is insolvent, the security is insufficient to satisfy in full the claims against it, and the appellants, by virtue of their prior judgment, are attempting to exclude the appellee from a participation in the trust property. These facts warranted the appellee in appealing to a court of chancery for relief.

Decree affirmed.